Title: To James Madison from Edmund Randolph, 6 March 1790
From: Randolph, Edmund
To: Madison, James


My dear friend
Fredg. March 6. 1790.
In George Town and Alexa. your discrimination has, as it is said, few advocates. Dr. Stuart was my author concerning the opinions of the latter, Mr. Brook Beall concerning those of the former. But I collected afterward, from Mr. Laurence Washington, that Colo. Geo. Mason was strenuously in favor of your motion; and indeed what I recollect of his observations in convention coincides with this sentiment. At this place Genl. Weedon and Colo. Posey seem to think, that the same current prevails, as in the other towns. I can gather nothing as to the public temper, upon the assumption of the state-debts; except the judgment of Mr. Chas. Lee, who thinks, that they ought not to be transferred to the U. S. I ought however to add, that the sentiments of the Jersey man have been spoken of in terms of praise.
The reports of Colo. Grayson’s ill-health had brought him even to death, before we reached Dumfries. But there we found, that, tho’ low, he gave hopes of a restoration.
I hear, that Mr. Jefferson’s phaeton is in this town, with directions to proceed to-day to Alexa., there to wait his arrival. He is in Richmond with his newly-married daughter, and is expected here to-day, or tuesday in the stage.
